 In the Matter of NATCHEZ HARDWOOD COMPANY, EMPLOYERandINTER-NATIONAL WOODWORKERS OF AMERICA, CIO, LOCAL S-440, PETITIONERCase No.15-R-1678.Decided September 25,1946Mr. Robert L. McKnight,of Memphis, Tenn., for the Employer.Mr. Doyle Dorsey,of Natchez, Miss., for the Petitioner.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petitionIdulyfiled, hearing in this case was held at Natchez,Mississippi,on July 19, 1946,before C. Paul Barker,hearing officer.The hearingofficer's rulings made at the hearing are free from prejudi-cial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.TIIE BUSINESS OF THE EMPLOYERNatchez Hardwood Company, a Mississippi corporation, has itsmain offices at Memphis, Tennessee.It operates a sawmill at Natchez,Mississippi, where it is engaged in converting logs and timber intohardwood lumber.During the 6-month period ending May 31, 1946, the Employer pqr-chased logs, valued at approximately $90,000, of Which approximately5 percent came to the plant from points outside Mississippi.Duringthe same period of time, the Employer sold lumber finished at its plant,valued at approximately $135,000, of which approximately 90 percentwas sold and shipped to points outside Mississippi.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.IThe petition was amended at the hearing to show the name of the local union,claim-Ing an interest among the employees concerned in the petition.71N L.11.B,No 7.24 NATCHEZ HARDWOOD COMPANY v111.THE QUESTION CONCERNING REPRESENTATION25The Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been' certified by the Board in an appropriate unit 2We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find in accordance with the agreement of the parties that allproduction and maintenance employees at the Employer's Natchez,Mississippi, plant, including watchmen,' but excluding clerical em-ployees, lumber inspectors, and all other supervisory employees 4 withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appfQprlate for the- purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESThe Employer normally employs a complement of approximately50 employees, all of whom are hired on a permanent, full-time basis.The turn-over among these employees has been high in the past, asevidenced by the fact that less than'50 percent of the persons listed onthe Employer's pay roll of April 11, 1946, remained on the pay rollof July 11, 1946.This turn-over is typical of the Employer's ex-perience since the inception of the Employer's operations in 1944 andis apparently comparable to that of other employers in the samelocality.In its brief, the Employer argues that such figures "lendthemselves to the'conclusion that it is possible for a complete turn-overto occur . . . every five or six months" and, consequently, that anyBoard certification in the instant case should be effective for a 6-monthperiod.We are not persuaded that the above facts justify the conclusion,urged by the Employer, that an approximately complete turn-over ofpersonnel will henceforth occur during each 6-month period. In anyevent, the presumed changes do not involve an expanding or contract-2We find no merit in the Employer's contention that the Petitioner should be required,in view of the high turn-over of the employees in issue, to make an additional showing ofsubstantial interest at the time of the electionSeeMatter of 0. D Jennings h Company,68 N L R B. 516:Matter of Zanes Fi eight Agency,65 N. L. R. B. 799; andMatter ofTampa Shipbutldtng Company, lneorpoi oted,62 N L. R B. 9543The watchmen are neither armed nor deputized,and perform duties custodial in nature4The parties stipulated-,-.and we find, that the following individuals are supervisoryemployees within the Board's customary definition:the plant superintendent,mill foreman,sawyer, and filer. 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDing unit situation; they merely relate to an alteration in the constitu-ency of the unit due to labor turn-over. Personnel changes such asthese are obviously speculative, inasmuch as they are governed to alarge extent by the condition of the labor market.Accordingly, inas-much as we are unable to foretell with any certainty the future per-sonnel experience of the Employer or what other circumstances mayhereafter obtain which will bear upon the efficacy of any certificationissued herein, we are of the opinion that the Act will best be effectuatedby following our customary certification policy.We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot, subject to thelimitations and additions set forth in the Direction.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Natchez Hardwood Company,Natchez, Mississippi, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Fifteenth Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Sections 203.55 and203.56, of National Labor Relations Board Rules and Regulations-Series 4, among the employees in the unit found appropriate in Sec-tion IV, above, who were employed during the pay-roll period im-mediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstated priorto the date of the election, to determine whether or not they desire tobe represented by International Woodworkers of America, CIO, LocalS-440, for the purposes of collective bargaining.6 Cf.Matter of Adler Metal Products Corp.,67 N L R B 328;Matter of Aluminum Com-pany of America,52 N. L. R. B 1040;andMatter of Electric Sprayit Company and MoeBridges Corporation,67N. L. R. B. 780,